Citation Nr: 0634489	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  00-06 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 30 percent for post-traumatic stress disorder (currently 
diagnosed as a bipolar disorder).

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for a toenail 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1993 to 
February 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that granted service connection for post-
traumatic stress disorder (PTSD) and denied service 
connection for dermatitis and ingrown toenails.

The February 2002 rating decision also denied the veteran's 
claim for service connection for bilateral shin splints, flat 
feet, contusion on the right ring finger, bilateral hearing 
loss, and urinary tract infection.  In October 1999, the 
veteran withdrew her claims for service connection for flat 
feet, contusion on the right ring finger, bilateral hearing 
loss and urinary tract infection.  See 38 C.F.R. § 20.204.  
In a February 2003 rating decision, the veteran was granted 
service connection for bilateral shin splints.

Regarding the claim for increased rating for PTSD, VA 
examinations showed that the veteran no longer met the 
criteria for PTSD.  She was, however, diagnosed as having 
bipolar disorder, which was exacerbated by military trauma.  
The Board has accordingly recharacterized that issue to more 
accurately reflect the veteran's current condition.


FINDINGS OF FACT

1.  The veteran's PTSD is not manifested by occupational and 
social impairment, with reduced reliability and productivity.

2.  There is no competent evidence of record showing that the 
veteran currently suffers from a skin disability.  

3.  There is no competent evidence of record showing that the 
veteran currently suffers from a toenail disability.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an assignment of a disability 
evaluation in excess of 30 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Codes 9411, 9440 (2006).

2.  The criteria for entitlement to service connection for a 
skin disability have not been met.  38 U.S.C.A. §§ 1101, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

3.  The criteria for entitlement to service connection for a 
toenail disability have not been met.  38 U.S.C.A. §§ 1101, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in June 2003.  The veteran was told of 
the requirements to successfully establish service 
connection, advised of her and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The content of this letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The veteran was not provided adequate VCAA notice prior to 
the initial RO adjudication of her claim.  Any defect with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as the evidence received following the June 2003 
notice letter was subsequently considered by the RO in the 
October 2003, December 2005, and March 2006 supplemental 
statements of the case.  Accordingly, there is no indication 
that the outcome of the case would have been different had 
the veteran received pre-adjudicatory notice.  The veteran 
has been provided a meaningful opportunity to participate 
effectively in the processing of her claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

After the RO granted service connection for PTSD in an April 
1999 rating decision, the veteran filed a Notice of 
Disagreement with the assigned rating in April 1999.  While 
the veteran was not provided a VCAA letter outlining the 
evidence necessary to substantiate an initial rating claim, 
the statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has 
served its purpose.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  As the veteran was granted service connection and 
assigned an evaluation and effective date, the Secretary had 
no obligation to provide further notice under the statute.  
Id.  Additionally, the veteran has not argued failure of 
notice.  As such, any defect with respect to the content of 
the notice requirement was non-prejudicial.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Since the veteran's claims for entitlement to service 
connection were denied by the RO and are also being denied by 
the Board, as discussed herein, there is no potential 
effective date or disability rating issue that would warrant 
additional notice as to the service connection issue.  See 
Dingess/Hartman, 19 Vet. App. at 473.  The RO did, however, 
send the veteran a letter in June 2006 notifying her that if 
compensation was granted, a disability rating and an 
effective date would be assigned.  In the usual course of 
events, VA would readjudicate the pending claim after 
providing such notice.  The fact that this did not occur in 
this case, however, is harmless error since such notice was 
not even required for the reasons given above.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  Regarding the veteran's 
claims for service connection for dermatitis and ingrown 
toenails, VA need not obtain an examination as the 
evidentiary record does not show that the veteran currently 
suffers from that disability.  See 38 C.F.R. § 3.159(c)(4)(C) 
(2006); see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
veteran underwent VA examinations for PTSD in February 1999, 
November 2002, February 2005, July 2005, and February 2006.  
The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.


II.  Increased Rating

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In Fenderson v. West, 12 Vet. App 119 (1999), the CAVC 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

The veteran's service-connected PTSD is currently rated as 30 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Anxiety disorders, which include PTSD, are rated 
under the criteria set forth in Diagnostic Code 9440.  Under 
this criteria, a 100 percent rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.

Analysis

The veteran in essence asserts that her symptoms have 
increased in severity.  Thus, an increased rating is 
warranted.  The objective evidence of record, however, does 
not support her claim.  The veteran's clinical findings do 
not show occupational and social impairment, with reduced 
reliability and productivity.  Thus, the criteria for an 
increased rating have not been met.  

In February 1999, the veteran was afforded a VA examination.  
At that time, she reported that she struggled with trust, 
anxiety, stress, poor sleep, mistrust of others, anxiety in 
groups, and unstable relationships and stated that these 
symptoms were daily without remission.  She had been working 
at Walmart for less than 90 days and had a boyfriend.  Mental 
status examination revealed that the veteran was oriented to 
the three spheres with an open affect and tearful at times.  
The veteran had intrusive dreams about being raped in the 
military and exhibited psychological distress at exposure to 
external cues and reactivity with anxiety, stress, and 
palpitations.  The veteran did not exhibit impairment of 
thought process or communication, delusions or 
hallucinations, or inappropriate behavior.  She did not have 
suicidal or homicidal ideation at that time and did not have 
memory impairment.  The veteran reported obsessive or 
ritualistic behavior and weekly panic attacks.  She was 
diagnosed as having PTSD with a GAF of 62.

In an April 1999 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
rating, effective November 1997.  

In a letter dated March 2000, the veteran's English professor 
stated that the veteran seemed to have function irregularity 
with problems with attendance, completion of assignments in a 
timely fashion, over-reliance on instructor input, and 
understanding projects.  The professor stated that the 
veteran seemed to have problems with self-motivation.

The veteran received VA psychological treatment from August 
2000 to March 2001.  She was diagnosed as having bipolar 
disorder, rapid cycling, most recent episode depressed, and 
PTSD with a GAF of 59.  

In November 2002, the veteran was afforded a VA examination.  
At that time, the veteran reported being married twice and 
was living with her current husband.  She had two children, 
although her first husband had custody of her daughter after 
child services removed the child from the veteran's home.  
Mental status examination revealed that the veteran was 
cleanly dressed and had good contact with outside reality.  
The examiner stated that there was no cognitive pathology to 
report and did not find obsessive or ritualistic behavior 
during the examination.  The veteran did complain of sleep 
disturbance, occasional crying spells, and anxiety.  She was 
diagnosed as having normal cognitive mental status 
examination and PTSD with a GAF around 50.  The examiner 
opined that the level of PTSD was just correct to her current 
disability rating.  

In February 2005, the veteran was afforded a VA examination.  
At that time, the veteran stated that she did not receive any 
treatment since 2002.  She was working on an associate's 
degree, but her grades were not good.  She had been married 
for 4 years at that time, and was in a relationship with her 
current husband for 5 years before they married.  She denied 
having any social relationships and spends her time with her 
husband and son.  The veteran stated that she attempted 
suicide three times since 2002 by driving too fast or taking 
too many pills.  Mental status examination revealed no 
impairment of thought process or communication, delusions, or 
hallucinations.  The veteran made good eye contact, but 
became very tearful quickly and insisted on giving the 
examiner a hug, which did not match their level of 
interaction.  She appeared emotionally dysregulated.  She 
denied any suicidal or homicidal ideation and was able to 
maintain minimal personal hygiene.  She was orientated to 
person, place and time and did not have memory loss, 
obsessive or ritualistic behavior, or panic attacks.  Rate 
and flow of speech was normal.  The veteran complained of 
being depressed about twice a week and felt anxious 
situationally in large crowds.  She slept about 4 to 5 hours 
a week and tended to be fatigued.  The examiner deferred the 
veteran's diagnosis, but assigned a GAF of 45.  The examiner 
stated that the veteran did not meet the criteria for PTSD.    

In July 2005, the veteran was afforded another VA 
examination.  The findings during this examination mirrored 
those in the February 2005 VA examination.  Again, the 
examiner stated that the veteran did not meet the criteria 
for PTSD.  She did endorse and demonstrate what appeared to 
be a long standing pattern of emotional lability and 
dysregulation consistent with a diagnosis of bipolar 
disorder, which appeared to cause the veteran significant 
impairment in the areas of occupational, academic and social 
functioning.  She also demonstrated a broad range of academic 
achievement that was contingent upon her affective state.  
The veteran was diagnosed as having bipolar disorder, not 
otherwise specified, and was assigned a GAF of 50.  

In February 2006, the veteran was afforded another VA 
examination.  The claims file was reviewed.  At that time, 
the veteran complained of having an unstable mood, including 
insomnia and hypersomnia.  She indicated depression and anger 
fits that are mostly directed to her family.  She also had 
low energy.  She denied having manic episodes, nightmares or 
intrusive thoughts about her trauma in the military.  Mental 
status examination revealed that the veteran had no 
impairment of communication skills.  She smiled and was 
cheerful, but became tearful and labile during the course of 
the interview with very minor stimulation.  Her thought 
processes were logical, coherent and relevant, though her 
reasoning was poor.  She was well dressed and groomed and was 
overall mentally intact and cooperative with good social 
skills.  She was also oriented to time, place, person and 
situation.  Her affect was labile and she tended to be 
excited and euphoric at times.  She showed no psychomotor 
slowing or agitation and verbal comprehension, concentration, 
and long and short term memory were good.  Psychological 
symptoms were anxiety, depression, insomnia, crying spells, 
anhedonia, and nightmares.  The veteran stated that she had 
anger control problems and denied having any auditory or 
visual hallucinations or paranoia.  She did have persistent 
suicidal ideas, but never had any suicide plan.  Behavior 
problems included difficulty in relationships, depression, 
low self-esteem, mood instability, and most likely 
misinterpreted social situations.  

The examiner opined that the veteran did not fit the full 
criteria for PTSD, although she may have been exposed to a 
situation that caused fear, horror, and helplessness, but she 
did not re-experience her trauma.  She did have arousal and 
avoidance symptoms, but these were likely associated with her 
previous history of emotional problems.  The veteran was 
diagnosed as having bipolar disorder with a GAF of 50 that 
was exacerbated by military sexual assault.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating in excess of 30 percent for PTSD.  As noted, although 
the veteran had been diagnosed as having PTSD previously, the 
most current VA examinations revealed that she no longer 
meets the criteria for PTSD.  The veteran was, however, 
diagnosed as having bipolar disorder in February 2005.  In 
addition, the February 2006 examiner stated that the 
veteran's bipolar disorder was exacerbated significantly by 
her poor experience in the military.  As PTSD and bipolar 
disorder are rated under the same criteria, the Board will 
assess the veteran's disability rating according to her 
current condition.  See 38 C.F.R. § 4.129, Diagnostic Codes 
9411, 9435. 

Review of the entire claims showed that the veteran had a 
good relationship with her family.  The February 2006 VA 
examination report stated that the veteran had no impairment 
of communication skills; thought processes were logical; 
coherent and relevant; she was well dressed and groomed; and 
was overall mentally intact and cooperative with good social 
skills.  She was also oriented to time, place, person and 
situation; showed no psychomotor slowing or agitation; verbal 
comprehension, concentration, and long and short term memory 
were good.  She denied having any auditory or visual 
hallucinations or paranoia.  

Although VA examinations show that the veteran was assigned a 
GAF score of 50 and that the veteran exhibited labile affect, 
anxiety, depression, insomnia, crying spells, anhedonia, and 
nightmares and claimed to have anger control problems and 
suicidal ideas, the veteran's current symptoms do not more 
nearly approximate the criteria for a 50 percent rating.  The 
most recent treatment records do not show that the veteran 
suffers from flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking.  Although the veteran exhibited some 
symptoms listed in the criteria for a 50 percent rating, her 
symptoms overall do not more nearly approximate the criteria 
needed for that higher rating.

In this case, the veteran's and her professor's lay 
statements as to the severity of her symptoms have been 
considered.  However, the Board attaches greater probative 
weight to the objective clinical findings of record.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony).  Accordingly, the preponderance of 
the evidence is against a rating higher than 30 percent for 
the veteran's PTSD.  38 C.F.R. § 4.7, 4.130, Diagnostic Codes 
9411, 9432, 9440.


III.  Service Connection

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

Analysis

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of service connection for a skin or toenail 
disability.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In this case, 
service medical records show that the veteran was treated for 
ingrown toenails in June 1994 and a rash on her face in 
August 1994.  Post-service treatment records, however, do not 
contain a diagnosis of a skin disability or ingrown toenails.  
In fact, the record does not contain any post-service medical 
treatment records showing any complaints, treatments or 
findings of a skin or toenail disability.  

In the absence of any competent evidence of a current skin or 
toenail disability, the Board must conclude the veteran does 
not currently suffer from these disabilities.

In conclusion, the Board has determined that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a skin or toenail disability.  In 
so concluding, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial disability evaluation in excess of 
30 percent for PTSD (currently diagnosed as a bipolar 
disorder) is denied.

Service connection for a skin disability is denied.

Service connection for a toenail disability is denied.




____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


